The opinion of the Court was drawn up by
Cutting, J.
The case finds that “the presiding Judge ruled, if defendant shows that the letters were deposited in the post office and the postage paid, it would be presumed that the plaintiff received them.” And, thereupon, the defendant testified that “ ho could not give the dates of the letters, but that he wrote two or three letters to the plaintiff, the purport of which was, that he could not get castings to do plaintiff ’s work, and that, if he wanted his work done, he must furnish the castings, and that they wqre deposited in the post office and the postage paid.” This evidence was objected to, among other reasons, because the defendant did not prove that “the letters had come into the plaintiff’s possession.” The materiality of the contents of the letters is not controverted ; and hence the question arises, as to whether the defendant had laid a sufficient foundation for the introduction of secondary evidence, by showing the original letters to have been left at the office and the postage paid; or, in other words, whether, under such circumstances, the law would presume that the plaintiff had received them.
At common law, under like circumstances, such a presumption is unknown. Formerly, and until regulated by statute and the custom of merchants, notices deposited in the post office, to charge parties to negotiable paper, were insufficient. Ransom v. Mack, 2 Hill, 587. And, in this State, until the statute of 1835, proof that letters were written and directed to the overseers of the poor, through the same medium, unless accompanied by evidence of their acceptance, was not admissible to establish the statute notice to charge the defendant town; and not, even at the present time, unless there be also proof of their arrival at the office of delivery. The ruling *52complained of was then in derogation of the. common law, and is not sustained by the relaxation of that rule in relation to commercial paper or the pauper laws of the State.

Exceptions sustained, verdict set aside and a new trial granted.

Tenney, C. J., Rice, Hathaway, Appleton, and Goodenow, J. J., concurred.